Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 9-13 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Publication No, US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi).

 	As to claims 1, 9 and 17, Dibirdi discloses a method, comprising:
 	receiving link information for each link of aggregated links, where the received link information comprises data for each link including at least one capacity, and corresponding availability due to one or more link availability factors, where a link is a network formed by at least two wireless radio systems at fixed locations and which provide backhaul communications as part of a larger network (Dibirdi; Fig.7:703; [0053]-[0054] shows and discloses of receiving link information in an advertising frame. [0023] discloses advertising frame for each link. Fig.2 shows aggregated links 211-217. [0009]; [0056] discloses of receiving available capacity for a link (i.e For link 214, data capacity is 500 Mbps, but data availability is 200 Mbps). [0033] discloses wherein link’s capacity is effected by weather (=factor). Fig.1 shows a system that includes provider, PE gateway and CE gateway. [0022] discloses provider is a server and [0023] discloses PE gateway is a router. [0021]-[0023] discloses Fig.1 can includes plurality of providers 
 	generating availability data for each capacity of the aggregated links (Dibirdi; Abstract;  After propagating the new information throughout the network using the advertising frame operator devices may redirect or shape their traffic of data in response to the updated available capacity on the leased link. [0056] discloses 200 Mbps data is generated for link 214 and 550 Mbps data is generated for links 211-213 and 215-217. Fig.4 shows device 400 includes plurality of components and connected to input/output devices through 411 and 413)

 	As to claims 2, 10 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Dibirdi discloses wherein the receiving link information comprises receiving link information for aggregated links, where the received link information comprises data for each link including data capacities, and for each capacity corresponding availability due to one or more link availability factors comprising at least one of attenuation due to rain, multipath, and equipment failure (Dibirdi; [0033]). 

 	As to claims 3, 11 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Dibirdi discloses further comprising assigning each link a zero data rate capacity and zero downtime, or one hundred percent uptime, for each corresponding link availability factor (Dibirdi; [0049] discloses of determining available capacity for a link at a given time (i.e 10 ms) and [0051] discloses of generating a advertising frame based on the determination. [0052] discloses the frame is transmitted to the other device that indicates the available capacity for a link for a given time. This time corresponds to one hundred percent uptime. [0033] discloses link availability factor).  

	As to claims 4, 12 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition Dibirdi discloses further comprising determining whether at least one link availability factor has a partially correlated availability (Dibirdi; [0033]); and
 		for each link availability factor determined to have the partially correlated availability, obtaining the partially correlated availability (Dibirdi; [0033]; [0056] discloses link capacity of link 214 is 200Mbps Instead of 500 Mbps means the partially correlated availability).

	As to claims 5, 13 and 22, the rejection of claim 1 as listed above is incorporated herein. In addition Dibirdi discloses wherein the generating availability data comprises generating a total availability data for each link availability factor, and summing the total availability data of each link availability factor (Dibirdi; [0033]; [0056]) 

 	As to claims 18, the rejection of claim 1 as listed above is incorporated herein. In addition Dibirdi discloses wherein the state machine comprises: 
 	at least one processor (Dibirdi; [0058]); and 
 	at least one memory coupled to the at least one processor (Dibirdi; [0058])

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi) in view of U.S.  Pre-Grant Publication US 2010/0118718 to Kobayashi et al. (hereinafter Kobayashi) 
  
	As to claims 6, 14 and 23, Dibirdi discloses a capacity of the links, but fails to disclose of sorting capacity in descending or ascending order. However, Kobayashi discloses further comprising 
 	sorting rows in descending order of capacity, and in ascending order of downtime for rows with identical capacities (Kobayashi; [0052]; [0073]; [0082])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that the device can select a link based on the sorted rows and thus provide a QoS

4.	Claims 7, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi) in view of U.S.  Pre-Grant Publication US 2007/0041328 to Bell et al. (hereinafter Bell) 

 	As to claims 7, 15 and 24, Dibirdi discloses a capacity of the links, but fails to disclose searching for atypical capacity. However, Bell discloses further comprising 
 	searching for atypical capacities (Bell; [0023] discloses of determining if a link is failed or unavailable means searching for atypical capacities); and
 		removing any uncovered atypical capacity (Bell; [0023] discloses of removing the link). 
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that other device can know the status of the link.

5.	Claims 8, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi) in view of U.S.  Pre-Grant Publication US 2016/0202847 to Wong et al. (hereinafter Wong) 

 	As to claims 8, 16 and 225, Dibirdi discloses a capacity of the links, but fails to disclose displaying available data information. However, Wong discloses further comprising
 	displaying at least one remaining capacity and corresponding availability data (Wong; [0047] discloses of displaying new remaining amount of data available for use) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that device can make a decision based on the display.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478